COXE, Circuit Judge.
The parties entered into an agreement dated April 30, 1906, by which the defendant conceded the validity of the complainant’s letters patent No. 507,281 and agreed not to infringe it in the future. It is manifest, therefore, that the corporate existence of the parties, the validity of the patent and the fact of infringement prior to the date of the agreement are no longer at issue between the parties. The defendant cannot contend that the kettles which it made prior to that agreement did not infringe the claims of the patent. It is open for the defendant to show that the kettles made since the date of the agreement, assuming that they differ from those made before, do not infringe. I am unable to see that any other defense is open to the defendant. - The exceptions are allowed except the sixth, ninth and tenth. The remaining averments of the answer will enable the defendant to show, if the fact be so, that the kettles made since the agreement are not within the patent, but it is es-topped by the te.rms of the agreement from disputing any question settled by its provisions